DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05-06-2021 has been entered.
Claims 1-15 and 17-20 are pending.
The substitute specification filed 05-06-2021 has been entered.
The replacement sheets of drawings filed 05-06-2021, namely sheets 1/4 – 4/4, are acceptable. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 17, line 17, delete “of, a”; and
Claim 19, line 12, delete “front”.
(NOTE: The above changes correct minor informalities only.)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the previous Office action, this application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "hinge mechanism...for allowing the device to be folded or collapsed" in claim 1, lines 21-22, and "hinge mechanism...configured to allow the receptacle implement to be folded or collapsed" claim 17, lines 26-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claims 1 and 17, the prior art of record fails to disclose or suggest the device as claimed in detail, specifically the following, collectively: a first locking mechanism, in which said first locking mechanism comprises at least a first female locking mechanism disposed on an upper portion of said front panel component, and a first male locking mechanism disposed on a front portion of said top panel component; a second locking mechanism, in which said second locking mechanism comprises at least a second female locking mechanism disposed on a lower portion of said front panel component, and a second male locking mechanism disposed on a front portion of said bottom panel component; and a hinge mechanism, wherein said hinge mechanism is configured to be operable for allowing the device to be folded or collapsed when not in use (112(f) limitation).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677